


Exhibit 10.21

 

MOCON, INC.

 

DESCRIPTION OF EXECUTIVE OFFICER

COMPENSATION ARRANGEMENTS

 

All of the employees of MOCON, Inc., including executive officers, are employed
“at will” and do not have employment agreements with MOCON.  MOCON has, however,
entered into a written Executive Severance Agreement, a form of which was filed
as an exhibit to our Annual Report on Form 10-K for our fiscal year ended
December 31, 2007, with six of our full-time executive officers, including each
of our officers listed below.  The following is a description of oral
compensation arrangements for 2013 between MOCON, Inc. and our executive
officers who are listed as “named executive officers” in our proxy statement
relating to our 2013 annual meeting of shareholders:

 

Name of
Executive
Officer

 

Title

 

Base Salary

 

Bonus
Arrangements

 

Stock
Options

 

Other

Robert L. Demorest

 

Chairman, President and Chief Executive Officer

 

$348,850 per year

 

See footnotes (1) and (2) below

 

Stock options to purchase shares of MOCON common stock are granted from time to
time in the sole discretion of the Compensation Committee of the MOCON board of
directors

 

Under the MOCON, Inc. Savings and Retirement Plan, participants, including
executive officers, may voluntarily request that MOCON reduce pre-tax
compensation by up to 75% (subject to certain special limitations) and
contribute such amounts to a trust. MOCON contributed an amount equal to 50% of
the first 6% of the amount that each participant contributed under this plan.
MOCON provides an automobile for each of its full-time executive officers.
Executive Officers generally receive 3-5 weeks of vacation per year. MOCON
employees, including its executive officers, are not compensated for unused
vacation. Executive officers are reimbursed for expenses incurred in the
ordinary course of business. Executive officers receive other benefits received
by other MOCON employees, including health, dental and life insurance benefits.

 

 

 

 

 

 

 

 

 

 

 

Donald N. DeMorett

 

Chief Operating Officer

 

$225,000 per year

 

See footnotes (1) and (2) below

 

See above

 

See above

 

--------------------------------------------------------------------------------


 

Name of
Executive
Officer

 

Title

 

Base Salary

 

Bonus
Arrangements

 

Stock
Options

 

Other

Robert E. Forsberg

 

President, Baseline-MOCON, Inc.

 

$177,259 per year

 

See footnotes (1) and (2) below

 

See above

 

See above

 

 

 

 

 

 

 

 

 

 

 

Darrell B. Lee

 

Vice President, Chief Financial Officer, Treasurer and Secretary

 

$202,500 per year

 

See footnotes (1) and (2) below

 

See above

 

See above

 

 

 

 

 

 

 

 

 

 

 

Douglas J. Lindemann

 

Vice President and General Manager

 

$209,897 per year

 

See footnotes (1) and (2) below

 

See above

 

See above

 

 

 

 

 

 

 

 

 

 

 

Daniel W. Mayer

 

Executive Vice President

 

$246,200 per year

 

See footnotes (1) and (2) below

 

See above

 

See above

 

--------------------------------------------------------------------------------

(1)                                 MOCON provides its executive officers and
other employees a direct financial incentive to achieve MOCON’s annual profit
goals through the MOCON, Inc. Incentive Pay Plan, which was filed as an exhibit
to MOCON’s annual report on Form 10-K for the year ended December 31, 2011. 
Under the Incentive Pay Plan, annual goals are measured by MOCON’s annual net
income before income taxes and incentives for Messrs. Demorest, DeMorett, Lee,
Lindemann, Mayer and Forsberg, who have overall corporate responsibilities.  The
Incentive Pay Plan contemplates that each year the Compensation Committee will
establish goal amounts for MOCON’s executive officers and will determine the
percentage of salary at goal for MOCON’s executive officers.  On December 31,
2012, the Compensation Committee established these goal amounts and determined
these percentages.  Although the goal amounts are confidential, the 2013
percentages of salary at goal range from forty percent to sixty-five percent of
2013 base salary earned, at goal, with the actual incentive paid based on the
percentage of goal achieved, up to a maximum of one hundred fifty percent.  The
fiscal 2013 goals and percentages of salary were set forth in resolutions
approved by the Compensation Committee and are not otherwise set forth in any
written agreements between MOCON and the executive officers.  The following are
the amounts paid to each of MOCON’s executive officers under the Incentive Pay
Plan with respect to fiscal 2012:  Mr. Demorest: $129,790; Mr. Forsberg:
$43,386, Mr. Lee: $47,204, Mr. Lindemann: $64,368 and Mr. Mayer: $75,501.  These
amounts were paid in March 2013.

 

(2)                                 On December 31, 2012, the Compensation
Committee established individual special performance related bonus arrangements
for Messrs. Demorest, DeMorett, Forsberg, Lee, Lindemann and Mayer to further
motivate these individuals to attain certain company-related performance goals
in addition to the profitability performance-related goals covered under MOCON’s
Incentive Pay Plan.  While the specific performance goals remain confidential,
the bonuses if paid will be in the form of an extra week of paid vacation and an
all-expense paid trip for two, up to maximum amounts ranging from $10,000 to
$13,000.  The terms of the fiscal 2013 special performance related bonuses were
set forth in resolutions approved by the Compensation Committee and are not
otherwise set forth in any written agreements between MOCON and the executive
officers.

 

--------------------------------------------------------------------------------
